DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on May 11, 2022.
Claim 2 was canceled.
Claims 1 and 3-18 are currently pending.
Drawings
The drawings were received on May 11, 2022.  These drawings are acceptable.
Claim Objections
Amendment to the Claims filed on May 11, 2022, obviate the necessity of the Claim Objections raised in the office action mailed on March 1, 2022.
Claim Rejections - 35 USC § 112(b) or Second Paragraph
Amendment to the Claims filed on May 11, 2022, obviate the necessity of the 112(b) or 112 Second Paragraph rejections raised in the office action mailed on March 1, 2022.
Claim Interpretation
Amendment to the Claims and Applicant’s Arguments filed on May 11, 2022, obviate the necessity of the 112(f) or 112 Sixth Paragraph Claim Interpretations raised in the office action mailed on March 1, 2022.
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
Reasons for Allowance
The following Reasons for Allowance were raised in the Office Action Mailed on March 1, 2022:
Sawaski et al. (US PG PUB 2013/0248617) is the closest art to that of the claimed invention. Sawaski, as applied in claim 1 below discloses an elastic reset element (468), diameter expanding element (arms 498, para 0092), and an accepting element (notch 504). Sawaski et al. substantially discloses the invention as claimed, except the expanding element applies pressure to the movable sleeve; and the accepting element is used to accept the movement stroke and generate the switch signal output, the accepting element is installed in a range roughly equivalent to the movement stroke of the movable sleeve, so that when the movable sleeve makes the linear reciprocating movement, the accepting element can accept stroke change of the moveable sleeve and generate the switch signal output.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753